THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: December 14, 2018
                                                   Beth E. Hanan
                                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN


In re: Marina Kolchinsky                             Chapter 13
       a/k/a Marina Porush,                          Case No. 17-30872-BEH
              Debtor.


                         ORDER OF DISMISSAL PURSUANT TO
                      DEBTOR’S VOLUNTARY REQUEST TO DISMISS


       This matter coming on for hearing before the Court on various evidentiary matters on

November 7, 2018; Attorney David Kingstad appearing in person for the debtor; Chapter 13 Trustee

Rebecca Garcia appearing in person; debtor Marina Kolchinsky a/k/a Marina Porush appearing by

telephone; Attorney Rachael Stokas appearing by telephone for Wilmington Savings Fund Society;

and Attorney Jay Pitner appearing by telephone for Bank of America; the debtor having made an oral

request during the hearing to dismiss this case, and this case not having been converted under any

other section;

       NOW, THEREFORE;

       IT IS ORDERED THAT: this case shall be and the same hereby is dismissed;

       IT IS FURTHER ORDERED THAT: the debtor shall be barred from refiling another

bankruptcy case for 180 days from the date of entry of this order, pursuant to 11 U.S.C. section

109(g)(2) and In re Gibas, Case No. 15-31102-beh, 543 B.R. 570 (Bankr. E.D. Wis. 2016); and,




                 Case 17-30872-beh     Doc 161     Filed 12/14/18      Page 1 of 2
      IT IS FURTHER ORDERED THAT: the trustee shall release funds held pursuant to this

Court’s July 18, 2018 Order For Monthly Adequate Protection Payments (Doc. 85) and shall pay

administrative fees prior to returning any remaining funds to the debtor.


                                              #####




              Case 17-30872-beh        Doc 161     Filed 12/14/18       Page 2 of 2
